Citation Nr: 1124858	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection (for treatment purposes only under 38 U.S.C. chapter 17) for a left knee disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to November 1994.  A February 2009 administrative decision concluded that his discharge was dishonorable for VA purposes, but entitlement eligibility still remained for health care benefits under 38 C.F.R. § 3.360.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for treatment purposes only for a left knee disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The laws describing the provision of VA hospital, nursing home, domiciliary and medical care for veterans are contained in 38 U.S.C.A. §§ 1701 to 1754, or "Chapter 17."

The health-care and related benefits authorized by Chapter 17 shall be provided to certain former service persons with administrative discharges under other than honorable conditions, for any disability incurred or aggravated during active military, naval, or air service in line of duty.  38 C.F.R. § 3.360(a).  With certain exceptions such benefits are furnished for any disability incurred or aggravated during a period of service that is terminated by a discharge under other than honorable conditions.  However, such benefits may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  38 C.F.R. § 3.360(b).  In making determinations of health-care eligibility, the same criteria will be used as are applicable to determinations of "service incurrence" and "in line of duty" when there is no character-of-discharge bar.  38 C.F.R. § 3.360(c).
Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

A left knee disability was not noted when the Veteran was examined for service entrance.  Consequently, the presumption of soundness attached.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1) (History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).

The Veteran asserts that service connection based on aggravation is warranted for a left knee disability.  He reports that he injured the knee prior to service (service treatment records (STRs) reflect that he reported a history of his left knee "popping out of joint" during a high school wrestling match) and that he had no pain or problems until he began to repeatedly jump from a boat to the dock in service.  He reports that his knee problems have been chronic since service.
The Veteran's STRs include an April 1993 treatment record showing a sensation of the left knee "popping out of place" especially when going down stairs and squatting.  Evaluation noted positive ACL clicking.  The assessment was probable old ACL laxity with acute retropatellar pain.  An undated service X-ray of the left knee noted a possible loose body versus an old avulsion of medial tibial spine.

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary. A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above (an indication that the claimed disability may be associated with service or with another service-connected disability), the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds the Veteran's lay statements regarding continuity of symptoms since service to be plausible.  The Board finds that the Veteran is competent to testify as to his experience of a left knee pain.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).

Hence, the Board finds that a VA examination (to secure a medical opinion which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale) is needed for proper consideration of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his claimed left knee disorder.  The Veteran's claims folder (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be accomplished, and all clinical findings should be clearly described.

If the Veteran does not currently have a left knee disorder, the examiner should so state.

If the Veteran has a left knee disorder, the examiner should identify the disorder (by medical diagnosis) and, based on review of the record and examination of the Veteran offer opinions responding to the following:

(a). Is there any evidence in the record that renders it undebatable from a medical standpoint that that the Veteran's current left knee disorder pre-existed his entry on active duty in October 1991?  If so, please identify such evidence.

(b). If a current left knee disorder is found to have clearly and unmistakably pre-existed the Veteran's service, is there also any evidence in the record that renders it undebatable from a medical standpoint that such disorder was not aggravated (chronically worsened or permanently increased in severity) during his active military service beyond its natural progression?  If so, please identify such evidence.

(c). If it is determined the Veteran's left knee disorder did not pre-exist his active service, is it at least as likely as not (i.e., 50% or higher degree of probability) that the disorder is etiologically related to his active military service or any incident therein (to specifically include complaints of left knee popping in service)?

The examiner must explain the rationale for all opinions..

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

